Citation Nr: 0003408	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  93-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the residuals of shrapnel-type wounds (STW) of 
the left thoraco-lumbar spine, with damage to Muscle Group 
XX.

2.  Entitlement to a disability evaluation in excess of 30 
percent for the residuals of STW of the right thoracic area, 
with damage to Muscle Group I.

3.  Entitlement to a disability evaluation in excess of 30 
percent for a mental disorder diagnosed as a schizophrenic 
reaction.

4.  Entitlement to a total disability rating based on 
individual unemployability, claimed to be due to the service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  They were remanded by the Board in May 
1995 and December 1997 for additional development, and are 
now back at the Board, ready for their disposition on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The current disability level in Muscle Group XX is minor 
to moderate.

3.  The current disability level in Muscle Group I is minor 
to moderate.

4.  It has not been shown that the service-connected mental 
disorder currently is productive of more than definite social 
and industrial impairment or an occupational and social 
impairment of such severity so as to include, at the very 
least, reduced reliability and productivity due to symptoms 
such as circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment and difficulty in establishing 
and maintaining effective work and social relationships.

5.  The service-connected disabilities do cause some degree 
of occupational (industrial) impairment, as claimed, but it 
has not been shown that they cause total unemployability in 
the veteran.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 40 percent for the 
service-connected residuals of STW of the left thoraco-lumbar 
spine, with damage to Muscle Group XX, is not warranted, as 
the schedular criteria for such a higher rating have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.56, 4.73, Part 4, Diagnostic Code 5320 
(1999).

2.  A disability evaluation in excess of 30 percent for the 
service-connected residuals of STW of the right thoracic 
area, with damage to Muscle Group I, is not warranted, as the 
schedular criteria for such a higher rating have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.56, 4.73, Part 4, Diagnostic Code 5301 
(1999).

3.  A disability evaluation in excess of 30 percent for the 
service-connected mental disorder diagnosed as a 
schizophrenic reaction is not warranted, as the schedular 
criteria for such a higher rating have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.130, 4.132, 
Part 4, Diagnostic Code 9205 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.125, 4.126, 4.130, Part 4, Diagnostic Code 9205 
(1999).

4.  A total disability rating based on individual 
unemployability, claimed to be due to the service-connected 
disabilities, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

In rating service-connected disabilities resulting from 
muscle injuries, the pertinent VA regulation provides that a 
through-and-through injury with muscle damage is to be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (1999).  Also, for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1999).

The above regulation also provides for the classification of 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323 as slight, moderate, moderately 
severe or severe, under the following criteria: 

(1) Slight disability of muscles: 

(i) Type of injury:  Simple wound of muscle without 
debridement or infection. 

(ii) History and complaint:. Service department record 
of superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. 

(iii) Objective findings: Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue. 

(2) Moderate disability of muscles: 

(i) Type of injury: Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection. 

(ii) History and complaint: Service department record or 
other evidence of in-service treatment for the wound. 
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles. 

(iii) Objective findings: Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side. 

(3) Moderately severe disability of muscles:

(i) Type of injury: Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. 

(ii) History and complaint: Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. 

(iii) Objective findings: Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 

(4) Severe disability of muscles: 

(i) Type of injury: Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. 

(ii) History and complaint: Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements. 

(iii) Objective findings: Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: 

(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of 
muscles. 

(F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

38 C.F.R. § 4.56(d), (1) through (4) (1999).

The Board notes that, insofar as there are two separate 
service-connected muscle injuries in the present case, the 
provisions of 38 C.F.R. § 4.55, principles of combined 
ratings for muscle injuries, are applicable to this case and 
must be taken into account when determining the combined 
rating that is appropriate in the present case, for purposes 
of the discussion of the issue of a total rating based on 
individual unemployability.  According to this particular 
provision, for rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in five anatomical 
regions, of which the following two anatomical regions are 
pertinent to this case:  the anatomical region of the 
shoulder girdle and arm, which has six muscle groups and 
includes diagnostic codes 5301 through 5306, and the 
anatomical region of the torso and neck, which has five 
muscle groups and includes diagnostic codes 5319 through 
5323.  See, 38 C.F.R. § 4.55(b) (1999).

For muscle group injuries which are in different anatomical 
regions and which do not act upon ankylosed joints, such as 
in the present case where service-connection is in effect for 
muscle injuries under diagnostic codes 5301 and 5320, each 
muscle injury shall be separately rated and the ratings 
combined under the provisions of § 4.25.  See, 38 C.F.R. 
§ 4.55(f) (1999).




First Issue
Entitlement to a disability evaluation in excess of 40 
percent for the
service-connected residuals of STW of the left thoraco-lumbar 
spine,
with damage to Muscle Group XX:

The veteran contends that he is entitled to a rating higher 
than 40 percent for the service-connected residuals of STW of 
the left thoraco-lumbar spine, with damage to Muscle Group 
XX, which is one of the five muscle groups contained in the 
anatomical region of the torso and neck in the Schedule and 
is addressed in Diagnostic Code 5320.  According to this 
diagnostic code, the sacrospinalis spinal muscles (i.e., the 
erector spinae and its prolongations in thoracic and cervical 
regions) are those referred to as "Group XX muscles" and 
their functions are to give postural support to the body and 
permit extension and lateral movements of the spine.  The 
ratings are to be assigned as follows, for the lumbar region:  
noncompensable, for slight impairment; 20 percent for 
moderate impairment; 40 percent for moderately severe 
impairment; and 60 percent for severe impairment.  See, 
38 C.F.R. § 4.73, Part 4, Diagnostic Code 5320 (1999).

According to the report of a June 1996 VA muscle injuries 
medical examination, the veteran reported having sustained a 
couple of shrapnel wounds while serving in Italy in September 
1944, one on the chest wall, posterolaterally, at about the 
level of the 11th rib, and another below the shoulder level, 
located between the lower right scapula and the midline.  
Currently, he complained of pain in the right shoulder and 
all up and down the back, as well as pain on the left side, 
with numbness, loss of feeling, and pain.  With regard to 
this, however, the examiner said that "at no time could I 
elicit a history of pain that followed a nerve root 
pattern."  It was also noted that the veteran was on 
constant treatment for diabetes mellitus.

The above report also reveals that, on examination, the 
veteran walked very slowly down the hallway, but had a gait, 
carriage and posture that were normal for his age (73 years 
old).  The examiner described the two scars in the veteran's 
torso and it is noted that he described the four-inch scar 
that the record clearly shows is on the right side, as being 
on the veteran's left side.  These findings will therefore be 
only referred to in detail later in this decision, in the 
section addressing the issue of an increased rating for the 
muscle injury to Muscle Group I.  Regarding the six-inch scar 
on the veteran's left side, the examiner noted that the scar 
was located on the left posterolateral chest wall, slanting 
at the level of the T11 rib, and that it was well-healed and 
nontender.  Muscle evaluation of the left posterior thorax 
revealed only minor damage to the erector muscles of the 
spine, with only very minor tissue loss and scar formation as 
described, with no adhesions or damage to tendons, bones, 
joints or nerves.  The muscle involvement on the left was 
minor and limited to the lateral margin of the erector spinae 
and the ranges of motion of the spine were deemed normal for 
the veteran's age.  The pertinent diagnosis was listed as 
follows:

Old, healed gunsho[t] wound left lower 
posterolateral chest wall.  By history, 
the veteran had a penetration of the 
chest wall and a puncture of the lung.  
He is status postoperative exploratory 
thor[a]cotomy with good recovery.  The 
only muscle injury in this area is minor, 
muscle group 20.

According to the report of an October 1996 VA 
diseases/injuries of the spinal cord medical examination, the 
veteran reported, again, a history of being struck by two 
shrapnel fragments while in combat in September 1944, the 
first hit on the left lower chest wall posterolaterally, and 
the second hit being on the posterior wall on the right side, 
just beneath the lower tip of the scapula.  It was noted 
that, in addition to taking medication for a psychiatric 
disability, the veteran was on Insulin treatment for diabetes 
and that, while he complained of back pain starting at the 
base of the neck and downwards, his major complaint was that 
he had lost all feeling and sense of perception in his arms, 
hands, legs and feet.  At no time did he ever describe a 
radicular type of pain and there was no history of a back or 
neck injury other than the two above described inservice 
injuries.  

The above report also reveals that, on examination of the 
spine, the veteran had slightly stooped shoulders and minor 
lumbar flattening, but no muscle spasm or tenderness.  
Gluteal areas were equal.  There was no sensory level in the 
spine.  He did have the same scars described in the 
examination of June 1996 and it was noted that the veteran 
insisted that somehow his injury had affected both his upper 
and lower extremities.  The examiner noted, however, that X-
Rays studies in the past had not at any time shown evidence 
of trauma to the spine or to the spinal cord area.  The 
examiner described a glove and stocking-type of sensory 
impairment in the upper and lower extremities, but attributed 
it to "some diabetic neuropathy."

The above report further reveals that the thoracic and lumbar 
spine were described as symmetrical, except for the well-
healed scars, and that the muscles were also described as 
symmetric, well developed and with no scoliosis.  The ranges 
of motion of the thoracolumbar spine were as follows:  
forward flexion to 45 degrees, backward extension to 20 
degrees, lateral flexion to 20 degrees, bilaterally, and 
rotation to 15 degrees, also bilaterally.  The examiner also 
noted that there was no cord level of lesion or disease and 
that the veteran's impairment appeared to be minor peripheral 
neuropathy of diabetic origin, although he made it clear that 
the results of the examination were "not satisfactory."  He 
also indicated that he had requested nerve conduction and EMG 
studies of the thoracolumbar spine and listed the diagnosis 
as follows:

There is no evidence of spinal cord 
lesion or disease in this veteran.  He 
does have a bizarre sensory deficit on 
exam which I do not consider to be 
accurate.  I do think he probably has 
some diabetic peripheral neuropathy.

Final diagnoses will be made when x-rays 
and lab [results] are reported.

The reports of VA X-Rays of the veteran's thoracic and lumbar 
spines that were obtained in October 1996 reveal a normal 
thoracic spine and an abnormal lumbar spine due to findings 
of central compression of the second lumbar vertebral body, 
narrowing of the peripheral margins of the second lumbar disc 
and localized focal "spondylytic" of the second lumbar 
vertebra and inferior margin of the first lumbar vertebra.

The report of a November 1996 VA electrodiagnostic study 
reveals evidence of widespread denervation compatible with a 
mixed axonal demyelinating type of polyneuropathy, with 
evidence of involvement of the paraspinous muscles in the 
left lower thoracic and left upper lumbar region, felt to 
also be related to diabetes, but suggestive of radicular 
involvement at multiple levels.

Finally, the record contains the report of a May 1998 VA 
general medical examination that was conducted by the same VA 
physician who conducted the above mentioned medical 
examinations of June and October 1996.  This time, the 
examiner noted that he had had the opportunity of reviewing 
the entire evidentiary record, to include "very old VA 
records."  One of the things that he noted was that, while 
the veteran had previously said that he had suffered a 
penetrating wound of the chest, "[t]he records do not bear 
this out" and there is "no evidence of bone injury" either 
in the record.  Early X-Rays did show a mild abnormality at 
T10-T11, but, as far back as May 1984, X-Rays had been 
normal.  He also noted that the veteran was involved in a 
motor vehicle accident in May 1994, in which his car was 
struck from the rear.

The above report also reveals that, upon a review of the 
entire file, the examiner found that the veteran had 
developed diabetes mellitus in 1971 and that, due to the 
veteran's obesity and an unstable type of diabetes, 
additional studies had been conducted and the veteran had 
been on Insulin for many years.  Currently, the veteran had 
multiple complaints of paresthesia and numbness of the upper 
and lower extremities and, in this regard, the examiner said 
that in a 1996 report he had made a bizarre finding of a 
stocking and glove-type of sensory deficit and had ordered 
additional studies, the results of which he had just reviewed 
and essentially showed an unusual degree of neuromal, axonal 
and, to some extent, demyelinating peripheral neuropathy.

According to the above report, the veteran was a large and 
obese individual who complained considerably and "repeated 
much of his previous history of items that cannot be 
correlated with the records."  The linear scar on the left 
side was well-healed, smooth and nontender, and there was no 
tenderness or pain to palpation on light percussion over the 
spine, notwithstanding the veteran's complaints of tenderness 
in the muscle areas surrounding both scars.  The examiner 
noted that he was unable to palpate any clear evidence of 
muscle damage beneath the posterior chest scars but that, 
insofar as the previous diagnoses of injuries to the right 
lower trapezius and to the left paravertebrals had "been 
established and accepted for a number of years," the 
diagnoses "should be continued, in the form of a mild to 
moderate injury, Muscle Group I, on the right, and a mild to 
moderate injury, Muscle Group XX, on the left.  The pertinent 
diagnoses were listed as follows:

1.  Old healed left chest wall gunshot 
wound, healed with minor to moderate 
residual of muscle injury group 20.

...

4.  He has evidence of early degenerative 
arthritis of the thoracic and lumbar 
spine.  There is evidence of an old 
injury at the L2 level.  This probably 
occurred in the accident in May of 1994.  
He has a minor abnormality at the T10-T11 
level which was diagnosed as being of 
congenital origin by orthopedists in 
service.

Additionally, the subscriber of the above report of medical 
examination indicated that the veteran's axonal and other 
peripheral neuropathy were secondary to the diagnosed 
diabetes mellitus and that a 1997 abnormal electrocardiogram, 
showing left ventricular hypertrophy, a right bundle branch 
block and a left anterior fascicular block, represented 
changes compatible with a residual of hypertensive and 
arterial sclerotic cardiovascular disease.

The Board finds that the current disability level in Muscle 
Group XX is minor to moderate.  In other words, it is not 
moderately severe, nor severe.  This finding is fully 
supported by the above medical evidence, which describes a 
level of disability considerably lower than that suggested by 
the veteran and does not show that there is loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles, when compared with the sound side.  In reaching this 
finding, the Board has of course taken into consideration the 
cardinal signs and symptoms of muscle disability, as set 
forth in 38 C.F.R. § 4.56(c) (1999), as well as the evidence 
pertaining to functional impairment due to pain, etc., as 
required by the Court in DeLuca and set forth in  38 C.F.R. 
§ 4.40 (1999).

Insofar as the medical evidence in the record does not 
support a finding to the effect that the impairment of Muscle 
Group XX is at least moderately severe in nature, the Board 
has no other recourse but to conclude that a rating exceeding 
40 percent for this service-connected disability is not 
warranted, as the schedular criteria for such a higher rating 
have not been met.  The claim for such benefit has failed 
and, as such, must be denied.

Preliminary review of the record reveals that the RO 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Second Issue
Entitlement to a disability evaluation in excess of 30 
percent for the
service-connected residuals of STW of the right thoracic 
area,
with damage to Muscle Group I:

The veteran contends that he is entitled to a rating higher 
than 30 percent for the service-connected residuals of STW of 
the right thoracic area, with damage to Muscle Group I, which 
is one of the six muscle groups contained in the anatomical 
region of the shoulder girdle and arm in the Schedule and is 
addressed in Diagnostic Code 5301.  According to this 
diagnostic code, the extrinsic muscles of the shoulder girdle 
(i.e., the trapezius, levator scapulae and serratus magnus) 
are those referred to as "Group I muscles" and their 
functions are to provide upward rotation of the scapula and 
elevate the arm above shoulder level.  The ratings are to be 
assigned as follows:  noncompensable, for slight impairment; 
10 percent for moderate impairment; 30 percent for moderately 
severe impairment; and 40 percent for severe impairment.  
See, 38 C.F.R. § 4.73, Part 4, Diagnostic Code 5301 (1999).

According to the report of the June 1996 VA muscle injuries 
medical examination,
the veteran's four-inch scar, which, as noted earlier, was 
erroneously referred to by the examiner in this report as a 
scar on the left side, slanted between the lower tip of the 
scapula toward the midline and was well-healed, slightly 
pink, nontender and not attached to deeper structures.  The 
examiner was unable to tell by palpation whether there was 
any rib defect or not, but he noted that the veteran did not 
complain of any sensitivity or tenderness on the examination.  
Range of motion of the right shoulder was described as only 
"slightly limited," in that the veteran was able to flex it 
to 150 degrees and extend to zero.  Internal rotation was 
accomplished to 70 degrees, external rotation to 80 degrees, 
and abduction to 120 degrees.

The above report further reveals that there was only a 
minimal decrease in the strength of the right shoulder, when 
compared with the left shoulder, which was not remarkable.  
Also, there was minimal to minor damage to the distal 
trapezius and the distal rhomboid muscle.  The pertinent 
diagnosis was listed as an old, healed gunshot wound to the 
right posterior thorax, with minor damage to the distal right 
trapezius and rhomboid muscles, and possibly to the edge of 
the erector spinae.

The report of the October 1996 VA medical examination 
reveals, as noted earlier, essentially complaints of loss of 
sensation in all the extremities and the veteran's insistence 
in that somehow his service-connected injuries to muscle 
groups XX and I did affect his extremities.  On examination, 
the thoracic spine's muscles were symmetric, well developed 
and with no scoliosis and, also as noted earlier, no 
diagnoses pertinent to the residuals of the service-connected 
muscle injuries were rendered.

According to the report of the May 1998 VA medical 
examination, the right-side scar, which started slightly 
below the inferior tip of the right scapula, angling upward 
and medially, was well healed, nontender, smooth, soft and 
with no abnormality.  The examiner was unable to palpate any 
deep tissue injury or foreign body, although he said that he 
was unable to rule out the possibility of injury of the 
underlying lower trapezius, on the right side.  Again, the 
veteran did complain of tenderness in the muscle area 
surrounding both scars, but there was no tenderness or pain 
to palpation on light percussion over the spine, and, in the 
examiner's opinion, the diagnoses historically accepted 
should be continued, including the one of mild to moderate 
injury to Muscle Group I, on the right.  In addition to the 
already mentioned diagnosis of early degenerative arthritis 
of the thoracic and lumbar spine, which the examiner said was 
probably due to the post-service 1994 accident, the examiner 
listed the following diagnosis:  old healed right posterior 
chest wall injury, with mild to moderate muscle damage of the 
right lower trapezius, Muscle Group I. 

The Board finds that the current level of disability in 
Muscle Group I is minor to moderate.  In other words, it is 
not moderately severe, nor severe.  This finding is fully 
supported by the above medical evidence, which describes a 
level of disability considerably lower than that suggested by 
the veteran and does not show that there is loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles, when compared with the sound side.  In reaching this 
finding, the Board has of course taken into consideration the 
cardinal signs and symptoms of muscle disability, as set 
forth in 38 C.F.R. § 4.56(c) (1999), as well as the evidence 
pertaining to functional impairment due to pain, etc., as 
required by the Court in DeLuca and set forth in  38 C.F.R. 
§ 4.40 (1999).

Insofar as the medical evidence in the record does not 
support a finding to the effect that the impairment in Muscle 
Group I is at least moderately severe in nature, the Board 
has no other recourse but to conclude that a rating exceeding 
30 percent for this service-connected disability is not 
warranted, as the schedular criteria for such a higher rating 
have not been met.  The claim for such benefit has failed 
and, as such, must be denied.

Preliminary review of the record reveals that the RO 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Third Issue
Entitlement to a disability evaluation in excess of 30 
percent for
a mental disorder diagnosed as a schizophrenic reaction:

The veteran contends that he is entitled to a rating higher 
than 30 percent for the service-connected schizophrenic 
reaction.  

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised effective in November 1996, while the resolution of 
the present matter was still pending.  The newly-revised 
regulations now provide a single set of rating criteria, 
codified at § 4.130, to be applied to all service-connected 
mental disorders, and they now require, among other things, 
that psychiatric diagnoses conform to the provisions of the 
most recent (fourth) edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS ("the DSM IV").  See, 38 C.F.R. § 4.125(a) 
(1999).

Notwithstanding the above, every appellant has the right to 
have his or her claim for an increased rating reviewed under 
the most favorable version of the applicable regulations 
whenever those regulations are revised while the appeal is 
pending.  See, in this regard, Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In the present case, the record 
shows that the RO has already reviewed this claim under both 
sets of the applicable regulations, i.e., both the set 
containing the rating criteria that were in effect prior to 
the November 1996 revision (codified at 38 C.F.R. § 4.132, 
Part 4 (1996), hereinafter referred to as "the old 
criteria") and the set that contains the rating criteria 
that came into effect following that revision (codified at 38 
C.F.R. § 4.130, Part 4 (1999), hereinafter referred to as 
"the new criteria").  The discussion that follows reflects 
a similar dual review of this increased rating issue by the 
Board.

Under the old criteria, the current 30 percent rating is 
warranted when a psychotic disorder, such as schizophrenia, 
residual type, is productive of definite impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9205 (1996).

Under the new criteria, the current 30 percent rating is 
warranted when a service-connected mental disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Part 4, Diagnostic Code 9205 
(1999).

Under the old criteria, a 50 percent rating is warranted when 
the service-connected psychotic disorder is productive of 
considerable impairment of the individual's social and 
industrial adaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9205 (1996).

Under the new criteria, a 50 percent rating is warranted when 
the service-connected mental disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9205 (1999).

Under the old criteria, a 70 percent rating is warranted when 
the service-connected psychotic disorder is productive of 
lesser symptomatology than that required for a total rating 
but which is, nevertheless, sufficient to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9205 (1996).

Under the new criteria, a 70 percent rating is warranted when 
the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9205 (1999).

Under the old criteria, a 100 percent (total) rating is 
warranted when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial adaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9205 (1996).

Under the new criteria, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9205 (1999).

Additionally, according to the old criteria, the severity of 
a mental disorder is based upon actual symptomatology, as it 
affects social and industrial adaptability, two of the most 
important determinants of disability being the time lost from 
gainful work and the decrease in work efficiency.  The rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It is for this reason 
that great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials. 38 C.F.R. § 4.130 (1996).

Further, according to the new criteria, the evaluation of a 
mental disorder should include consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission and the rating 
assigned should be based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Also, while the extent of social 
impairment is to be considered, it should not be the only 
basis for a higher rating.  38 C.F.R. §§ 4.125(a), 4.126(a), 
(b) (1999).

According to the report of a June 1996 VA mental disorders 
examination, the veteran said that he had a nervous condition 
but that he was "not seeing a psychiatrist now," as the 
only trouble he had was a skin problem that the examiner said 
would certainly be classified in a dermatological category.  
The veteran said that he guessed that he last saw a 
psychiatrist when he started drawing disability benefits from 
the Social Security Administration (SSA), which the Board 
notes occurred in 1969, according to the record.  Asked to 
explain what he meant by his complaint of "nervousness," 
the veteran said that it affected him on his skin and with 
"nervous headaches."  Regarding his daily activities, he 
said that he did not do anything much, except to sit around 
the house and watch TV, and that he did not participate in 
sports, as he had poor circulation in his feet, legs and 
hands, which he attributed to being a diabetic.

The above report also reveals that, when reminded that he had 
been diagnosed with schizophrenia at one time, the veteran 
stated that he still heard the voices of his mother and 
sister, as he did when he was working for the city many years 
ago.  He had been on medication but, upon being ordered off 
them, the voices had returned and, as he got older, the 
auditory hallucinations became worse.  He said that he did 
not enjoy anything now and that, while he used to go out and 
walk, he no longer did so because he fell so easily.

The above report further reveals that, on examination, the 
veteran was a well-developed, rather passive individual who, 
as he came through the door, told the examiner that he did 
not call him loud enough and that his wife had been the one 
who heard him.  He seemed to be chronically disgruntled, 
chronically unhappy with his compensation, and had a lot of 
negative thoughts about the VA and the government, including 
the President.  He was aware of the date of the interview 
and, while he had a multiplicity of somatic and 
hypochondriacal-type complaints, did not seem to be out of 
reality and did not appear to be actively psychotic, even 
though he said that he continued to hear voices.  He was 
obviously dissatisfied with his level of compensation and was 
not presently taking any anti-psychotic medications.  No 
diagnostic tests were ordered and the diagnosis was listed as 
schizophrenia from history, residual type, with multiplicity 
of hypochondriacal and neurosthenic-type complaints, 
including a history of hearing voices.  A global assessment 
of functioning (GAF) score of 60 was thereafter reported, in 
an October 1996 addendum to this report.

According to the report of VA psychological evaluation for 
mental disorders that was conducted in April 1998, its 
subscriber performed a thorough review of all available 
records in the file, including the medical records, a 
clinical interview and psychological test results.  He 
described the veteran as a 75-year old married individual 
with an extensively documented past medical history, who was 
currently not employed and had worked as a bookkeeper for the 
city of Shreveport for 20 years until 1969, at which time he 
became too nervous to work, by his report.  He said that he 
had one daughter, with whom he had a good relationship, and 
that he had few friends and little social support.  Regarding 
subjective complaints, the veteran stated that he had 
problems sleeping, that he had distressing dreams related to 
"falling into deep holes," that, on a daily basis, he heard 
his name being called when there was no one around, that he 
had little interest in doing things and mostly watched TV, 
and that his being diabetic and having poor circulation, with 
associated loss of sensation in the extremities, distressed 
him considerably.

The above report also reveals that, at the time of the 
interview, the veteran was appropriately groomed and dressed, 
alert, and oriented times four.  His memory was intact and 
his speech was logical, goal directed, and intact.  He showed 
no evidence of impairment of thought process.  No delusions 
were apparent and no active hallucinations were reported at 
the time of the interview.  No history consistent with the 
presence of panic attacks was reported, but some flattening 
of the affect was noted.  The veteran was very focused on his 
need for increased compensation and the unfairness of the 
disability system and, in the examiner's opinion, he was 
capable of managing his benefit payments in his own best 
interest.

The above report further reveals that the veteran was 
administered the Minnesota Multiphasic Personality Inventory-
2 (MMPI-2) and the Millon Clinical Multiaxial Inventory-II 
(MCMI-II) tests but that, unfortunately, the validity scales 
in both tests indicated that the profiles were both invalid, 
that the invalidity was "in the direction of overreporting 
psychopathology" and that "[t]his was done to such an 
extent as to make meaningful interpretation of [both tests] 
impossible."  In summary, the subscribing psychologist 
indicated that the veteran continued to evidence symptoms of 
schizophrenia, that he had some affective disturbance, as 
well as continued auditory hallucinations, and that he was 
very focused on his perceived need for increased 
compensation.  Schizophrenia, undifferentiated type, was 
diagnosed in Axis I and, again, a GAF score of 60 was given, 
which the examiner explained as follows:

GAF=60 (Current) Moderate symptoms.  [The 
veteran] exhibits flat affect and 
continued auditory hallucinations.  He is 
socially isolated and there is some 
impairment in social functioning.  
However, given the fact that he is of 
retirement age, he appears to manage his 
daily life satisfactorily.  Were he of 
working age, there would be a decrease in 
work efficiency.
GAF=60 (Past year).

According to the report of the May 1998 VA general medical 
examination, the veteran said that he came to VA's mental 
hygiene clinic for an interview about once per week but that, 
however, "this is not a set schedule."  Objectively, it was 
noted that the veteran was anxious and tense, but did not 
appear psychotic, was well oriented and cooperated well.  He 
did, however, complain considerably and, as noted earlier, 
"repeated much of his previous history that cannot be 
correlated with the records."  No pertinent psychiatric 
diagnosis was rendered.

Finally, according to the report of a VA social and 
industrial survey that was conducted in July 1998, the 
veteran described his inservice injuries and said that, as a 
result of them, he had been paralyzed for five months from 
the waist down, an allegation for which the Board has found 
no basis or support in the record.  He also said that his 
psychological problems originated while in the military.  The 
surveyor indicated that the veteran was appropriately 
dressed, and that he was followed in the mental hygiene 
clinic for anxiety, depression and other schizophrenic 
residuals.  Regarding his employment history, he said that he 
left his employment of 12 years with the city of Shreveport 
in 1968 "due to political pressure," as the people were 
constantly talking about him and he was blamed for everything 
that went wrong in the office.

According to the surveyor, the veteran reported a good 
relationship with his family, but was visibly anxious 
throughout the interview, as shown by his being constantly 
whistling and picking at his cane.  He reported that he 
currently took Librium and the surveyor noted that his 
treatment for his mental condition was well documented 
throughout his medical records and that the diagnosed 
diabetes did not appear to impact the veteran's day to day 
functioning as significantly as his mental, back and leg 
conditions did.

After a careful review of the evidentiary record and an 
analysis of the matter at hand under both sets of rating 
criteria discussed earlier, the Board finds that it has not 
been shown that the service-connected psychiatric disability 
currently is productive of more than definite social and 
industrial impairment or an occupational and social 
impairment of such severity so as to include, at the very 
least, reduced reliability and productivity due to symptoms 
such as circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, and difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran has been shown to be an anxious and tense 
individual, and to have some flattening of affect.  He is 
somewhat socially isolated, has decreased industrial 
capabilities and has complained of auditory hallucinations.  
However, there is no evidence in the record of actual 
psychosis, loss or impairment of memory, lack of judgment or 
panic attacks, the veteran appears to be able to manage his 
life satisfactorily and, while the VA surveyor expressed his 
opinion to the effect that the service-connected mental 
disorder impacted significantly upon the veteran's social and 
industrial capabilities, that was certainly not the opinion 
of the VA physician and VA psychologist who examined the 
veteran in 1996 and 1998, respectively.  In fact, as 
explained earlier, the VA psychologist, after a thorough 
review of the evidentiary record and an unsuccessful attempt 
to obtain objective data through two psychological tests, 
made it clear that the veteran was overreporting his symptoms 
to such a degree that the results of both tests were invalid 
and it was simply impossible to interpret them.

In view of the above, the Board concludes that a disability 
rating exceeding 30 percent for the service-connected mental 
disorder is not warranted, as the schedular criteria for such 
a higher rating have not been met.  The claim has failed, and 
must be denied.

Preliminary review of the record reveals that the RO 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Fourth Issue
Entitlement to a total disability rating based on individual 
unemployability,
claimed to be due to the service-connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

A review of the record reveals that the veteran meets the 
above statutory requirement, as he has two or more service-
connected disabilities, one them is rated as 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to 70 percent, which the Board 
notes is the combined rating that is appropriate when there 
are three separate service-connected disabilities with 
ratings of 40, 30 and 30 percent, as in the present case.  
See, in this regard, the combined ratings table, at 38 C.F.R. 
§ 4.25, Table I (1999), as well as the already cited 
38 C.F.R. § 4.55(f) (1999).  The question that remains to be 
answered at this time, therefore, is whether the service-
connected disabilities in fact render the veteran unable to 
secure or follow a substantially gainful occupation, as he 
claims.  See, also, 38 C.F.R. §§ 3.340(a) and 3.341(a) 
(1999).  This requires a thorough analysis of the veteran's 
employment history, education and medical and vocational 
evaluations and history.

Copies of SSA evidence that were produced in 1969 reveal that 
the veteran was found to be disabled, for SSA purposes, since 
May 1968, secondary to a diagnosed schizophrenia, with strong 
paranoid symptomatology.  It was noted at that time that the 
veteran had suffered from this psychiatric condition "for a 
number of years" and that, upon its becoming more acute in 
May 1968, he was advised by his doctors to quit his job as a 
general clerk for a city municipality and find another one 
where he would not be under much stress.  He did quit his 
job, but apparently was unsuccessful in two attempts at 
renewed employment.  In October 1970, he was re-examined by a 
neuropsychiatrist, who noted that the general picture 
remained unchanged, as the veteran persisted in "a rather 
ineffectual approach to life, content with a role that would 
be difficult to get him to change."

The record shows that the veteran submitted his first claim 
for a total rating based on individual unemployability due to 
service-connected disabilities in a VA Form 21-527 that was 
marked as received at the RO in July 1968.  In this form, he 
indicated that he last worked on May 28, 1968, doing 
"office" work for the Department of Public Utilities of the 
City of Shreveport, Louisiana, and that he was "forced to 
resign due to motive unknown, but apparently I was not 
producing."  The RO sought clarification of this 
allegation/statement from the veteran by contacting the 
veteran's former employer, by letter of September 6, 1968.  A 
response was received, six days later, in the form of a 
letter that was signed by an official of the above 
department, who indicated that the veteran "resigned his 
position with the Department of Water Utilities of his own 
free will and gave no prior notice or reason" and that he 
"was in no way forced to resign."  A copy of the veteran's 
actual resignation letter, dated on May 28, 1968, and in 
which the veteran simply submitted his resignation, effective 
on that same day, and requested two weeks of vacation pay, is 
of record.

The above claim was denied by the RO by rating decision of 
September 1968, after a finding to the effect that the 
evidence did not establish that the veteran was unemployable 
because of his service-connected disabilities.  As of this 
time, it is noted that the service-connected disabilities had 
a combined rating of only 60 percent.  The veteran appealed 
this denial and additional development was undertaken.  This 
included a VA neuropsychiatric examination that was conducted 
in January 1969, the report of which reveals that the veteran 
said, when asked how his nerves interfered with his work, 
that he was accused of different things at work and had been 
called different names.  The mental status examination was 
essentially negative, other than reported "complaints of 
nervousness and complaints of inability to work."

In addition to the above, the veteran submitted a February 
1969 statement from an individual who indicated that he 
employed the veteran between July 1968 and September 1968, 
with bookkeeping and clerical duties, that the veteran 
performed these duties in a satisfactory manner, that when 
the veteran resigned, he explained that the nervous tension 
was too great for him to continue and that, since then, the 
subscriber of this statement had received two requests for 
recommendations from other [potential] employers where he was 
applying for similar employment.  The veteran also submitted 
another statement, also dated in February 1969, from the 
manager of a supply company in Shreveport, Louisiana, 
according to whom the veteran was employed by his company 
between November 1968 and December 1968 but, "due to a 
severe nervous condition had to resign for health reason."

In a decision dated in June 1969, the Board denied the 
veteran's appeal of the above rating decision, after finding 
that the service-connected schizophrenia had not required 
hospital treatment for 20 or more years, that it had been in 
remission and was currently only manifested by complaints of 
nervousness and inability to work, that the veteran's 
educational background included four years of high school and 
one year of business college, that he had been employed as an 
office worker doing bookkeeping, clerical work and typing, 
and that the findings reported in the most recent VA medical 
examination did not reveal that the service-connected 
disabilities were of such severity as to prevent the veteran 
from engaging in an occupation consistent with his 
educational and industrial background.

Thereafter, it is noted that the veteran re-submitted similar 
claims for a total rating due to claimed unemployability on 
several occasions throughout the years, but the claim was 
always denied, in rating decisions that included those dated 
in April 1971, April 1981 and March 1982, as well as in a 
second Board decision, dated in July 1985, in which it was 
again found that the evidence of record did not demonstrate 
that the service-connected disorders, which the Board notes 
still had a combined rating of 60 percent, were productive of 
sufficient impairment as to render the veteran unable to 
perform some sort of substantially gainful occupation.

More recently, the veteran reopened his claim for a total 
rating based on individual unemployability due to service-
connected disabilities by submitting a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability, that was marked as received at the RO in 
September 1991.  In this form, the veteran again indicated, 
as he had done in his prior attempts, that he last worked as 
a clerk for the City of Shreveport in May 1968, and that he 
had a seventh grade education and four years of high school.  
He also reported two unsuccessful attempts at obtaining 
employment in July 1970 and August 1980, and reported that he 
had not tried to obtain employment since becoming too 
disabled to work because he was "too old and in bad 
health."

The above claim was again denied by the RO, on several 
occasions in 1992, and the veteran appealed the last denial, 
which was reported in the December 1992 rating decision 
hereby on appeal, to the Board.  The evidence that has been 
associated with the file ever since, and is pertinent to this 
matter of a total rating based on claimed individual 
unemployability, is discussed in the following pages. 

According to the report of a December 1991 VA mental 
disorders examination, the veteran said that he had "nervous 
headaches" and that he did not think that he had any 
emotional trouble, as his thinking was okay and he got along 
with everybody.  He reported a marriage of 42 years, with one 
child, and having worked for the city for 12 years, after a 
stint as a bookkeeper for "Cotton Baking Company."  He used 
to get Librium for his nerves, but he was not taking that 
kind of medicine anymore.  He had been going to "the lodge" 
every Monday night for the past 34 years, still drove at 69 
years of age, and played gospel music on the piano at church 
and at the lodge.  A chronic anxiety state, with subjective 
complaints of chronic tension and irritability, were 
diagnosed, and the veteran was deemed competent for VA 
purposes.

VA outpatient medical records produced in 1991 and 1992 
reveal that the diagnosed diabetes was in poor control, that 
the veteran suffered from obesity (with a bodyweight 
fluctuating between 212 and 227 lbs. during that timeframe, 
at a height of about 5'11"), that there was already a 
diagnosis of peripheral neuropathy and that there was only a 
history of schizophrenia, with no evidence of psychosis.

In a July 1992 statement, a private orthopedist said that the 
veteran was complaining of "quite severe" back pain but 
that, other than some spasm in his thoracic spine and some 
decreased sensation around the incision sites (presumably, 
the two scars on his torso), "[h]e has no problems with his 
lower back."  This physician also indicated that the veteran 
had been interested in increasing the amount of his 
disability payments, that he currently received only 60 
percent VA "payments" for his nervous condition and 
previous battle injuries and that, in his opinion, the 
veteran was "virtually incapacitated for any type of gainful 
employment due to these injuries and the resultant nervous 
condition."

In his Substantive Appeal of May 1993, the veteran said that 
he had "not worked a day" since May 28, 1968, that the only 
place where he had applied for employment had turned him down 
because of his back wounds and nervous condition, and that 
"they" would say that his severe nervous condition would 
cause him to have a nervous breakdown, which would not be 
covered by insurance.

According to a November 1994 VA social worker's note, the 
veteran said that he was a Mason and that he enjoyed going to 
singing conventions, but that he no longer drove at night, so 
he was no longer active in the Masons.  He also said that he 
was a Baptist, but that he was no longer active in church, 
and that he received 60 percent service connection benefits 
from VA and $639.00 per month from the SSA.  The social 
worker noted that the veteran spent much of the time during 
the interview complaining about the system, that he was 
trying to have his service connection award increased to 100 
percent and that, when the social worker attempted to explain 
a directive, the veteran became extremely agitated.

VA outpatient medical records that were produced between 1993 
and 1995 reveal continued VA medical treatment mostly for 
nonservice-connected conditions, to include Insulin-dependent 
diabetes mellitus, degenerative joint disease, glaucoma, 
hypercholesterolemia, diabetic dermopathy and seborrheic 
dermatitis.

The report of the June 1996 VA mental disorders examination 
reveals, as noted earlier, that the veteran again said that 
he last worked in May 1968 and that, currently, he did 
nothing more than sit around the house and watch TV.  No 
opinion regarding his occupational capabilities was rendered 
at this time but it was noted, also again, that the veteran 
was "obviously dissatisfied with his level of 
compensation."

According to the report of the June 1996 VA muscle injuries 
examination, the veteran said that he "took retirement" in 
1968 because he felt that people at work kept him and his 
whole family under pressure.  He also reported "doing odd 
jobs" and said that he worked a little around the house.  In 
the remand of October 1997, the Board instructed the RO to 
ask the veteran what he meant by the phrase "doing odd 
jobs" and to advise the RO as to the specific dates of those 
odd jobs, the type of work, location, pay and any other 
relevant information.  The RO complied with this instruction 
but the veteran replied, in a March 1998 handwritten 
statement, by saying that "I have not worked any since May 
28, 1968.  Since leaving City Hall."

According to the report of the October 1996 VA spine 
disorders examination, the veteran said that, upon leaving 
service, he went to business school for a year or more and 
then worked as a bookkeeper for the City of Shreveport until 
1969, at which time he was so nervous that he could not work.

Regarding the report of the April 1998 VA psychological 
evaluation for mental disorders, the Board again notes that 
this report reveals an employment history identical to the 
one described before, with complaints of having little 
interest in doing things, as well as the psychologist's 
opinion to the effect that, were the veteran of working age, 
"there would be a decrease in work efficiency."

According to the report of the May 1998 VA general medical 
examination, the veteran said that he resigned from his last 
job in May 1968 because people were talking about him and had 
accused him of bad things and he got so nervous that he could 
not stand it anymore.  After leaving that job, he worked very 
briefly at two or three other jobs and after that, he was 
unable to find further employment.  The examiner noted that, 
in reviewing the entire file, this individual had indeed had 
some complaints dating back to the beginning about back pain, 
"but apparently there was not any objective evidence of 
serious problem[s] and after loosing [sic] his job at City 
hall and being unable to obtain other work, the veteran began 
to complain more and more about this [being] related to his 
back ... [even though] there was no evidence of bone injury ... 
[or the alleged] penetration into the chest." 

The above report also reveals that the medical examination of 
the veteran's body systems was essentially negative and the 
only diagnoses rendered were those already referred to 
earlier in this decision related to the old healed torso 
scars, the degenerative arthritis of the thoracic and lumbar 
spine, and the Insulin-dependent diabetes mellitus, with 
associated complications of bilateral cataracts and multiple 
peripheral neuropathy.

Finally, the subscriber of the report of the April 1998 VA 
social and industrial survey reveals that the veteran 
explained that due to his back and leg pain he spent most of 
his days sleeping and watching TV.  Regarding his education, 
he said that he completed high school and, after returning 
from the military, attended business college and studied 
bookkeeping.  Regarding his employment history, he said that 
his only employment after being discharged from the military 
was with the City of Shreveport, as a bookkeeper, and that he 
had left this job after 12 years "due to political 
pressure."  He explained that people were constantly talking 
about him and that he was blamed for everything that went 
wrong in that office.  He thereafter sought similar 
employment (bookkeeping) for a long time after this last job, 
but was told by prospective employers that he was a "safety 
risk." 

In the opinion of the subscriber of the above report, the 
veteran did not appear to be physically or mentally ca[pa]ble 
of maintaining meaningful and gainful employment.  He 
ambulated with a cane, reported walking with the aid of a 
cane for about ten years, said that he felt that his back 
injury had caused the numbness in his hands, legs and feet, 
and further explained that his legs often went to sleep and 
that, when this happened, he did not have any feeling in 
them.  The surveyor noted that the veteran had taken seven 
different types of antidepressants [over the years] and that, 
currently, he was taking Librium.  In the surveyor's opinion, 
it was not identified during the interview that the diabetes 
had a direct impact on the veteran's ability to maintain 
meaningful and gainful employment and the diabetes did not 
appear to impact the veteran's day-to-day functioning as 
significantly as his mental, back and leg conditions.

The above surveyor's opinion notwithstanding, the Board finds 
that, while the service-connected disabilities do cause some 
degree of occupational (industrial) impairment, they do not 
cause total unemployability in the veteran.  The Board 
acknowledges the fact that the veteran is service-connected 
for three separate disabilities which, when combined, amount 
to a 70 percent level of disability.  However, as noted 
earlier in this decision, the veteran needs to show that the 
service-connected disabilities render him unable to secure 
and maintain a gainful occupation, in order for the total 
rating being sought in this appeal to be granted, and he has 
failed to do so, as the preponderance of the evidence is 
against his claim for said benefit.

The fact that the veteran may not have worked since 1968 does 
not necessarily mean that he has not been able to work since 
that time and that he currently is unable to work, as he 
claims, even after taking into consideration the opinion of 
the individual who conducted the VA social and industrial 
survey of July 1998 and the fact that the veteran has been in 
receipt for many years of SSA disability benefits on account 
of a diagnosed schizophrenia.  Historically, similar claims 
for a total rating based on claimed individual 
unemployability have been denied by both the RO and the Board 
because the veteran has not been able to objectively 
demonstrate that he is indeed totally industrially disabled 
by reason of service-connected disabilities and, this time, 
he has again failed to demonstrate so.  The veteran's 
described inability to work and a reported pattern of 
occupational frustration have, in the Board's assessment of 
the evidence, culminated in the veteran's disinclination to 
continue in previously pursued career paths, rather than in 
being confronted with a circumstance by which he is actually 
precluded from working by reason of psychiatric pathology, 
and disability associated with the service-connected STW 
injuries.

Even if the Board were to accept the veteran's contention 
that he is totally unemployable, the fact remains that the 
record does not show that any such total impairment is solely 
due to the service-connected disabilities.  In this regard, 
it is noted that the record is very clear in that the 
diagnosed, nonservice-connected diabetes mellitus, with its 
associated complication of peripheral neuropathy, 
substantially disables the veteran, as this impairment 
affects all four extremities and reportedly forces the 
veteran to walk with a cane, and sometimes even leads to 
falls.  The veteran has said on a couple of occasions that he 
believes that this peripheral neuropathy is causally related 
to his inservice muscle injuries, but the medical experts who 
have commented on this have all agreed that this disability 
is actually secondary to the nonservice-connected diabetes 
mellitus, and not a consequence or sequela of the service-
connected muscle injuries.

In view of the above, the Board concludes that a total rating 
based on individual unemployability due to the service-
connected disabilities is not warranted, as the veteran has 
not been shown to be totally unemployable due exclusively to 
the service-connected disabilities.  The claim has failed, 
and must be denied.


ORDER

1.  A disability evaluation in excess of 40 percent for the 
residuals of STW of the left thoraco-lumbar spine, with 
damage to Muscle Group XX, is denied.

2.  A disability evaluation in excess of 30 percent for the 
residuals of STW of the right thoracic area, with damage to 
Muscle Group I, is denied.

3.  A disability evaluation in excess of 30 percent for a 
mental disorder diagnosed as a schizophrenic reaction, is 
denied.

4.  A total disability rating based on individual 
unemployability, claimed to be due to the service-connected 
disabilities, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

